     Case 2:19-cv-05975-ODW-AGR Document 30 Filed 12/23/19 Page 1 of 2 Page ID #:259




 1     RACHEL E. KAUFMAN, CA BAR NO. 259353
       KAUFMAN, P.A.
 2     400 NW 26th Street
 3     Miami, FL 33127
       Telephone: (305) 469-5881
 4     Email: rachel@kaufmanpa.com
 5     Attorney for Plaintiffs and the Putative Classes
 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11      GRACE WAMMACK and
12      MICHAEL TRUJILLO,                           Case No. 2:19-cv-05975-ODW-AGR
        individually and on behalf of all
13      others similarly situated,                  PLAINTIFFS’ NOTICE OF
14                                                  VOLUNTARY DISMISSAL
                     Plaintiffs,                    WITHOUT PREJUDICE
15

16      v.
17      LEADSMARKET.COM, LLC, a
18      California limited liability
        company,
19

20                   Defendant.
21

22

23

24

25

26

27
                                                1
28
       PLAINTIFFS’ NOTICE OF DISMISSAL
       Case No. 2:19-cv-05975-ODW-AGR
     Case 2:19-cv-05975-ODW-AGR Document 30 Filed 12/23/19 Page 2 of 2 Page ID #:260




 1
             Plaintiffs Grace Wammack and Michael Trujillo hereby give notice of the

 2     dismissal without prejudice of this action, with each party to bear their own
 3
       attorneys’ fees and costs.
 4

 5

 6                                           Respectfully Submitted,
 7
       Dated: December 23, 2019              /s/ Rachel E. Kaufman
 8                                           Rachel E. Kaufman (Cal Bar No. 259353)
                                             KAUFMAN P.A.
 9
                                             400 NW 26th Street
10                                           Miami, FL 33127
                                             Telephone: (305) 469-5881
11
                                             Email: rachel@kaufmanpa.com
12
                                             Counsel for Plaintiffs and the putative
13
                                             classes
14
                           CERTIFICATE OF CM/ECF SERVICE
15
             The undersigned hereby certifies that a true and correct copy of the above
16
       and foregoing document has been served on December 23, 2019 on all counsel of
17
       record via the Court’s CM/ECF system per Federal Rules of Civil Procedure 5.
18
       Dated: December 23, 2019              /s/ Rachel E. Kaufman
19
                                             Rachel E. Kaufman
20

21

22

23

24

25

26

27
                                                2
28
       PLAINTIFFS’ NOTICE OF DISMISSAL
       Case No. 2:19-cv-05975-ODW-AGR
